Title: From George Washington to Robert Dinwiddie, 10 October 1756
From: Washington, George
To: Dinwiddie, Robert



[Halifax, 10 October 1756]
To The Honble Robert Dinwiddie, Esquire; Governor of Virginia.Honble Sir,

This day, within five miles of the Carolina line, as I was proceeding to the southermost Fort in Halifax; I met Major Lewis on his return from the Cherokees, with seven men, and three women only of that nation. The causes of this unhappy disappointment, I have desired him to communicate, that your Honor may take measures accordingly. This account is sent by Express, to give the earliest notice, while the Assembly are sitting. I shall defer giving a particular detail of my remarks and observations on the situation of our Frontiers, until I return to

Winchester, as I expect by that time to be more intimately acquainted with the unhappy circumstances of the people: Yet I shall not omit mentioning some occurrences which have happened in my Tour to this place. I wrote your Honor from Winchester, that I should set out the next day for Augusta; I accordingly did with Captain McNeil; and hearing at the Courthouse, that the Indians still continue their depredations [(]although not so openly as at first)—I applied to Colonel Stewart, then present, to raise a party of the militia, and said I would head them, and march to Jackson’s River, to try to scour the woods, and if possible fall in with the Enemy. He gave me very little encouragement to expect any men, yet desired I would wait 4 days, until monday, and he would use his endeavours to collect a body: until Tuesday I waited, and only 9 men appeared. This being too inconsiderable a number to expose to a triumphant enemy; I was advised to apply to Colonel Buchanan for men, between whom and Colo: Stewart there was contention about command. As Col. Buchanan lived at Luneys ferry, on James River, 60 miles along the road to Vass’s, on Roanoak, where Captain Hogg was building a fort; to which place I did intend, if I could have got men to range along the Frontiers with me. I set out immediately for his house, attended by Captain Preston; who was kind enough to conduct me along, and acquainted the Colonel with the motives that brought me thither. He told me with very great concern, it was not in his power to raise men; for that three days before, some of the militia in a fort, about 15 miles above his house, at the head of Cattawba, commanded by one Colonel Nash, was attacked by the Indians which occasioned all that Settlement to break up totally, even to the ferry at Luneys: That he had ordered three companies to repair thither, to march against the enemy, and not one man came, except a Captain, Lieutenant, &c. and 7 or 8 men from Bedford. Finding then that it was impossible to get a party to range and scour the frontiers, it remained only to proceed without men to see the situation of the Forts, or to return back again: the latter I was loth to do, as I had got this far; and was anxious to see what posture of defence they were in. I therefore determined to come forward, at least to Vass’s; and accordingly set out in company with Colonel Buchanan, who

being desirous that I might see and relate their unhappy circumstances, undertook to accompany me. We got safe to Vass’s, where Captain Hogg, with only 18 of his company, were building a fort which must employ him ’til Christmas, without more assistance. One Captain Hunt from Lunenburg, was there with 30 men; but none of them wou’d strike a stroke, unless I would engage to see them paid 40 lb’s. Tobacco per day, which is provided by act of Assembly for militia Carpenters. This I certainly could not do; as your Honor (who I thought had ordered them purposely out for this Duty) had given no directions in the affair. Whatever expectations your Honor may have had from the militia assistance; I am told they never lent a hand, save a few, that first came out with Captain Hoy; who he has paid after the same rates with our men, at 6d. per diem. Vass’s place is a pass of very great importance, being a very great inroad of the enemy, and secure, if it was strongly garrisoned. All Bedford, and the greatest part of this County, notwithstanding they have built three forts here, and one of them, if no more, erected in my opinion in a very out-of-the-way place—This they call Fort Trial. From Vass’s I came off with a Servant and a Guide, to visit the range of forts in this county; and in less than two hours after, two men were killed along the same road; as will appear by Captain McNiel’s letter, which I have just received, & herewith send, to let your Honor see by the account of Captain Hunts behaviour what dependance may be put in the militia. The Inhabitants are so sensible of their danger, if left to the protection of these people, that not a man will stay at his place—This I have from their own mouths, and the principal persons of Augusta-County. The militia are under such bad order and discipline, that they will go and come when and where they please; without regarding time, their officers, or the safety of the Inhabitants; but consulting solely their own inclinations. There shou’d be, according to your Honors orders, one-third of the militia of these parts, now on Duty at once; instead of that, I believe scarce 1/13 th is out. They are to be relieved every month—they are more than that time marching to & from their stations, and will not wait one day longer than the limited time, whether they are relieved or not, let the necessity for it be never so urgent. An instance of this happened in my presence about 4 days ago, in the case of Captain Daniel from

Albemarle; who was entreated by Colonel Buchanan to stay, at the time he was gathering, or attempting to gather men, upon that alarm of the Catawba Settlement, before mentioned—but his month was out, and go he must and did: nay I believe I may venture to say, that whether his month had been out or not, this wou’d have induced him to go: for this Gentlemen went away from Vass’s, because he thought it was a dangerous post, giving that for his reason—and left Captain Hogg with 18 men, exposed to the insults of the enemy. Perhaps it may be thought I am partial in my relation, and reflect unjustly; I really do not, Sir; I scorn to make unjust remarks on the behaviour of the militia, as much as I despise and contemn the persons who detract from mine, and the character of the Regiment. Were it not that I consulted the good of the public, and thought these Garrisons merited redress I should not think it worth my mention—I only want to make the Country sensible, how ardently I have studied to promote her cause; & wish very sincerely my Successor may fill my place, more to their satisfaction in every respect than I have been able to do. I mentioned in my last to your Honor, that I did not think a less number than 2,000 men wou’d be sufficient to defend our extensive and much exposed Frontiers, from the ravages of the enemy—I have not had one reason yet to alter my opinion, but many to strengthen and confirm it. and I flatter myself the Country will, when they know my determinations, be convinced that I have no sinister views, no vain motives of commanding a number of men—that urge me to recommend this number to your Honor; but that it proceeds from the knowledge I have acquired of the country, people, &c. to be defended.
Your Honor I hope will give directions about laying in provisions on our southern frontiers; it is not in my power to do it, as I know not what Troops can or will be put there; for the Regiment is at present too weak to allow any men to march from the Quarter on which they are now stationed. I set out this day on my return to the Fort, on the head of Catawba, where Colonel Buchanan promised to meet me with a party to conduct me along our Frontiers, up Jackson’s-River to Fort-Dinwiddie, and higher if needful. If he does not meet me, I shall immediately proceed to Winchester, as it will be impossible to do any thing without men. If your Honor thinks proper to advance the pay

of the militia, in order to engage them to work, please to acquaint Captain Hogg therewith, and send him money for that purpose: and were there more men ordered to cover his party, and assist in the work, it wou’d be highly advisable; for he lies greatly exposed. Major Lewis is extremely unwell—This Express is refered to your Honor for pay—I have not money to do it. I am hurried a good deal; but have given a plain account of all those several matters, mentioned in the foregoing Sheet. I am &c.

G:W.
Hallifax, October 10th 1756.    

